PER CURIAM.
The majority of the court concur in the opinion of Mr. Justice Brown, appearing below, except insofar as it holds that there was no finding by the trial court that the death of Louis Vaughan Jackson did not result from an accident arising out of and in the course of his employment by the defendant. We are of the opinion that there was such a finding and that it is supported by the evidence.
We, therefore, conclude the case should be affirmed.
Affirmed.
LAWSON, STAKELY, GOODWYN and MERRILL, JJ., concur.
BROWN and SIMPSON, JJ., dissent.